                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    ALEX PERRY NEAL, #0195743                       §
                                                    §
    VS.                                             §                CIVIL ACTION NO. 4:19cv728
                                                    §
    COLLIN COUNTY SHERIFF DEPT.                     §

                                       ORDER OF DISMISSAL

           The above-entitled and numbered civil action was referred to United States Magistrate Judge

    Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

    contains proposed findings of fact and recommendations for the disposition of such action, has been

    presented for consideration. No objections have been timely filed. After reviewing the Report and

    Recommendation, the Court concludes that the findings and conclusions of the Magistrate Judge are

    correct, and adopts the same as the findings and conclusions of the Court.

           It is therefore ORDERED the petition for writ of habeas corpus is DISMISSED without
.
    prejudice.

           It is further ORDERED all motions by either party not previously ruled on are hereby

    DENIED.

            SIGNED this 3rd day of December, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
